Case 2:19-cv-14758-JMV-JBC Document 141 Filed 07/12/21 Page 1 of 2 PageID: 2721




                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                               (973) 776-7700
             CHAMBERS OF                                                                  U.S. COURTHOUSE
       JAMES B. CLARK, III                                                          50 WALNUT STREET, ROOM 2060
UNITED STATES MAGISTRATE JUDGE                                                            NEWARK, NJ 07102


                                              July 12, 2021

                                          LETTER ORDER

 Re:      NEW JERSEY DEPARTMENT OF ENVIRONMENTAL PROTECTION et al v.
          E.I. DU PONT DE NEMOURS AND COMPANY et al
          Civil Action No. 19-14758 (JMV)
          Civil Action No. 19-14766 (RMB)
          Civil Action No. 19-14767 (MAS)
          Civil Action No. 19-14765 (NLH)

       Dear Counsel:

       The Court is in receipt of joint letter from the parties dated July 9, 2021 [ECF No. 140]

 identifying a number of issues to discuss with the Court. With respect to the joint letter, the Court

 orders the following:

       1. The Court will address the first issue regarding the entire controversy doctrine during the

          upcoming telephone conference on July 14, 2021 at 12:00 P.M.

       2. With respect to the remaining issues, the parties shall engage in a meet and confer on the

          prior     PFOA-related     discovery     and     the    alleged    deficiencies     in    Old

          DuPont/Chemours/Chemours FC responses to discovery. If any issues remain, the parties

          shall file a joint letter of no more than seven (7) pages outlining their respective positions

          by no later than August 11, 2021.

       3. The Court will address any remaining discovery issues at a telephone status conference on

          August 25, 2021 at 12:00 P.M. Counsel for Plaintiff is directed to initiate the call.
Case 2:19-cv-14758-JMV-JBC Document 141 Filed 07/12/21 Page 2 of 2 PageID: 2722




    IT IS SO ORDERED.


                                            s/ James B. Clark, III
                                          JAMES B. CLARK, III
                                          United States Magistrate Judge
